Citation Nr: 0422093	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  98-03 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from January 1970 to October 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the veteran's claim for 
service connection for PTSD.  Prior to the decision, the RO 
informed the veteran that he needed to submit new and 
material evidence to reopen a previously finally denied claim 
for service connection for PTSD.  Thus, the Board will first 
evaluate the claimed based upon whether new and material 
evidence has been submitted, and secondly address the claim 
for service connection for PTSD on the merits.  The Board is 
under a legal duty in these situations to first determine if 
there is new and material evidence to reopen the claim, 
regardless of what the RO may have determined in this regard.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In October 1998, the veteran testified at a personal hearing 
at the RO.


FINDINGS OF FACT

1.  In a November 1990 rating decision, the RO denied service 
connection for PTSD on the basis that the disorder was not 
found on the last VA examination.  The veteran was advised of 
this decision and his procedural and appellate rights in 
November 1990 letter; however, he did not appeal this 
decision. 

2.  Evidence submitted since the unappealed November 1990 RO 
rating decision bears directly and substantially on the issue 
at hand, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

3.  PTSD is attributable to the veteran's active service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the unappealed November 1990 
rating decision wherein the RO denied the claim of 
entitlement to service connection for PTSD, is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156(a), 3.160(d), 20.1103 (2003).

2.  Resolving doubt in the veteran's favor, PTSD was incurred 
in active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5106 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and notify

As a preliminary matter, the Board finds that in light of the 
significant development efforts undertaken by the RO in this 
case, in obtaining multiple examinations and opinions 
regarding the veteran's diagnosis, researching the veteran's 
in-service stressors with the Department of the Army, 
obtaining the veteran's personnel file, service medical 
records, social security administration records, and 
extensive private and VA treatment records, and affording the 
veteran his requested personal hearing, VA has fully 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In any 
event, in light of the favorable decision below, as regards 
new and material evidence and on the merits of the claim. It 
is clear that no further development or notification action 
is required with respect to this appeal.  



II.  New and material

In an unappealed November 1990 rating decision, the RO denied 
service connection for PTSD, on the basis that PTSD was not 
shown on the last VA examination of October 1990.  The 
diagnosis rather was bipolar affective disorder, currently in 
remission, and the RO had previously denied the veteran's 
claim for that disability.  The veteran was advised of his 
procedural and appellate rights in November 1990; however, he 
did not appeal this decision.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a)(2003).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

It appears from the November 1997 rating decision that the RO 
in fact found that the service connection claim had been 
reopened and renamed it service connection for posttraumatic 
stress disorder.  The RO then discussed the merits of the 
evidence and found that service connection was not warranted.  
Although the RO may have determine that new and material 
evidence was received to reopen the claim, the Board is not 
bound by that determination and must nevertheless consider 
whether new and material evidence has been received.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the November 1990 
rating decision showed that the veteran served on active duty 
from January 1970 to October 1974.  His military occupational 
specialty was Field Medical Service technician.  He served in 
the United States Navy as a hospital man, and participated in 
the contiguous waters of Vietnam from April 1972 to August 
1972.  He was separated from service for passive/aggressive 
personality.  He received the Vietnam Service Medal with One 
Bronze Star.  Post service private medical evidence noted a 
diagnosis of PTSD.  VA examinations in February 1983 and 
October 1990 did not show a diagnosis of PTSD.

Evidence submitted following the November 1990 RO rating 
decision includes voluminous subsequently dated VA mental 
health and private treatment records which reflect various 
mental health diagnosis, ranging from bipolar disorder to 
schizophrenia to PTSD.  The veteran submitted additional PTSD 
stressor information, and the Department of the Army verified 
his information.  At a November 2000 VA examination, the VA 
examiner, after reviewing the veteran's claims folder, 
diagnosed the veteran with PTSD.

In this case, the additional evidence cited above is both new 
and material as it contributes to a more complete picture of 
the circumstances pertaining to the veteran's claim.  Also, 
the Board notes that in the November 1990 rating decision, 
the RO based its denial at that time on the fact that there 
was no diagnosis of PTSD by VA; and now there is.  In that 
regard, also, in 1997 there was a change in regulations for 
service connection for PTSD, and now the amended PTSD 
regulations, provide broader requirements for establishing 
combat and because they no longer require a "clear" 
diagnosis of PTSD.  Accordingly, the veteran's claim of 
entitlement to service connection for PTSD is reopened.  38 
C.F.R. § 3.156(a).

III.  Service Connection

As indicated earlier, the veteran's military records show 
that he was discharged under honorable conditions, with 
receipt of a National Defense Service Medal, and Vietnam 
Medal with one Bronze star.  His military occupational 
specialty was as a field medical service technician.  
Personnel records and military records obtained for the 
claims file show that he served on the USS Okinawa off the 
shores of Vietnam from April 21, 1972 to August 27, 1972.  

The evidence of record in this case includes detailed private 
and VA medical records which chronicle the veteran's 
psychiatric symptomatology from 1982 until 2003.  Included 
therein, also, are the medical documents and police reports 
relied upon by the Social Security Administration (SSA) in 
determining his disability evaluation for SSA.  In March 
1982, he was privately hospitalized for bipolar disorder with 
psychotic features.  He was privately hospitalized again in 
November 1982, wherein it was noted by history that he had 
had 4 previously hospitalizations, dating back to 1977 and 
1979.  VA examination in February 1983, diagnosed chronic 
schizophrenia, without the benefit of records to review.  
Several private psychologists, mental health workers and 
psychiatrists saw him during the 1980's, and 1990's, with 
varying diagnoses from bipolar disorder to manic depression.  

In June 1990, private PhD, Dr. Otto first diagnosed that the 
veteran had PTSD, and that he had a psychotic disorder.  His 
symptoms of PTSD included recurrent dreams of Vietnam, 
depression, isolation from family and others, difficulty 
sleeping, outbursts of anger, hypervigilant, poor employment 
and trouble with authority figures.  Other private medical 
records from Mendocino Mental Health Services, and the 
examiner's therein, Butte County Mental Health, Seacoast, 
Yuba Sutter Mental Health, Napa State hospital, and all 
medical records relied upon by Social Security, have been 
reviewed, and show several diagnoses.  

At VA examination in October 1990, the diagnosis was bipolar 
disorder, currently in remission.  The examiner commented 
that this was the correct diagnosis, which was previously 
diagnosed as possibly schizophrenia.  The examiner stated 
that, after reviewing the veteran's medical history, and his 
recounts of experiences and reactions thereto, that he could 
find no evidence of any post-traumatic stress disorder or 
anxiety disorder related to service.  

The Board reviewed all of the evidence of record, including 
also lay statements from the veteran's girlfriend, describing 
the symptoms of PTSD that the veteran currently has, and her 
statements that his doctors have told him that he has PTSD.  
She submitted these lay statements in October 1998, December 
1998, and March 2004.  The Board has also considered the 
veteran's contentions, echoed in many statements submitted in 
support of his claim, his testimony at the October 
1998 personal hearing and including letters with emphasis on 
his in service stressors, and VA examination history.  
Therein, the veteran indicated that he witnessed injured 
soldiers aboard ship, and as a hospital corpsman, had to 
assist in the operating room with those injured, including a 
soldier who had his legs amputated.  He said that he was 
constantly afraid of the possibility that he would have to go 
incountry while stationed off the shores of Vietnam.  He 
never had to go incountry.

In April 1999, the veteran was examined at VA for mental 
disorders.  The examiner reviewed the claims folder and 
discussed the veteran's military, employment, family, social 
and other history.  The bulk of the report puts in detail all 
of the veteran's private and VA treatment to that point.  
However, the report contained many blanks, suggesting that 
words were missing by the examiner.  The diagnosis was Axis 
I, bipolar I disorder, alcohol dependence in remission, 
cocaine dependence in remission, cannabis dependence and 
barbiturate dependence in remission.  Axis IV, war 
experience, abusive childhood.  Axis V global assessment of 
functioning of 60 with moderate difficulty in social and 
school functioning.  He appeared relatively well-controlled 
on his medication.  He could easily decrease significantly in 
his level of functioning during an "episode" presumably 
brought on by diminishing or seizing or medication use.  

In July 1999, the Department of the Army verified that 
available records revealed that the USS Okinawa served in 
Vietnam during the veteran's tour of duty.  In 1972, the 
Okinawa transported helicopters and troops for participation 
in combat landing operations, and also conducted Search and 
Rescue Operations (SARS).  The records revealed that on May 
10, 1972, SAR helicopters from the Okinawa rescued two 
individuals that were shot down during a strike mission over 
North Vietnam.  On May 13, 1972, a helicopter was lost over 
the side of the Okinawa during flight operations; however, 
the crew was recovered.  Another helicopter was lost to enemy 
ground fire.  The Army also stated that the veteran's 
personnel records document that he served as a Hospital 
Corpsman; however, they were unable to locate documentation 
verifying that he assisted a soldier in the operating room 
who had both legs amputated.  

In May 2000, the RO indicated that they needed an addendum to 
the April 1999 examination, because the examiner had left 
some blank spaces in his examination report.  

In November 2000, the veteran underwent another examination 
by a different VA examiner.  The examiner stated that the 
veteran's claims folder was available and reviewed for 
information.  Again his history of present illness, past 
psychiatric history and past medical history, family 
psychiatry history, alcohol and substance abuse history, 
social history, educational history, marriage, military, 
legal, and work histories, and his current living situation 
were documented in a 4 page type written report.  A mental 
status examination was done.  The veteran appeared his stated 
age and dressed casually.  His mood was anxious.  His affect 
was restricted.  His speech was spontaneous.  Rate, volume 
and tone were normal.  Thought processes were goal directed.  
There was no loosening of association or flight of ideation.  
He denied hallucinations at that time, but he experienced 
hallucinations in the past.  He experienced paranoid 
thoughts.  He experienced delusions of grandeur.  He reported 
some intrusive thoughts about his experiences during the war.  
Insight was impaired.  Judgment was fair.  He was oriented to 
time, place and person and purpose, and able to recall.  
Short-term memory was grossly intact.  Long-term memory was 
grossly intact.  He was able to abstract and interpret 
proverbs.  The impression was Axis I, post-traumatic stress 
disorder, bipolar disorder, most recent episode manic; Axis 
IV psychological stressors severe, and Axis V, current global 
assessment of functioning of 42.  The examiner opined that 
the veteran's history and mental status examination were 
consistent with the diagnosis of PTSD and bipolar disorder.  

In June 2001, the Department of Human Services showed 
diagnoses of PTSD, bipolar affective disorder; life long 
disability.

Thereafter, VA outpatient treatment records from March 2000 
to February 2003 continued to show varying diagnoses of 
bipolar affective illness and major depression with 
consistent diagnoses of PTSD.  

In February 2004, the RO filed another opinion request, and 
asked that the claims file be examined.  The RO asked for 
more review of the claims file, including rationale for the 
finding of a diagnosis of PTSD, and to separate the symptoms 
associated with PTSD from bipolar disorder.  

At a March 2004 examination, the VA examiner, noted the 
veteran's current situation, pre-service history, military 
history, post-service history, subjective complaints, and 
performed a mental status evaluation.  The veteran's 
appearance was within normal limits, and psychomotor activity 
appeared to be within normal limits.  His manner was 
cooperative.  Speech was within normal limits.  When asked to 
describe his mood, the veteran said it was normal.  He 
clinically appeared to be mildly anxious.  Thought processes 
were clear with no evidence of hallucinations or delusions 
elicited.  He was oriented times 3.  He successfully did 
serial sevens.  He remembered three of three items initially 
and two after a delay.  His memory, both recent and remote, 
appeared to be grossly intact.  His judgment was somewhat 
questionable by history.  Insight was also very questionable.  
His had daily memories of his time off the coast of Vietnam.  
He had dreams or nightmares on a daily basis.  He did not 
have flashbacks.  He did not have a significant psychological 
or physiological reaction to thinking or talking about 
Vietnam.  He avoided any kind of war movies.  His recall 
seemed to be intact.  His range of interests are intact.  He 
was not detached or isolated from society.  His range of 
affect appeared to be intact.  His view of his future was 
positive.  He denied any problems with sleep.  He denied any 
problems with his anger.  His ability to concentrate was 
intact.  He did say that he was somewhat vigilant but was 
unable to give a good example of this.  He does not appear to 
have an overactive startle response.  The examiner stated 
that it did not appear that this veteran meets either the 
stressor or symptom criteria for a diagnosis of post-
traumatic stress disorder.  The diagnoses were Axis I-bipolar 
disorder by history or possible cyclothymic disorder, and 
others.  The examiner stated that the veteran demonstrates no 
significant symptoms that would be attributable to post-
traumatic stress disorder.  He is being treated for a mood 
disorder.  His is dysfunctional in the vocational sphere 
because of his mood disorder.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002);  
38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).  Congenital or 
developmental defects, personality disorders, and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation for disability compensation  
purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under current criteria, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§§ 3.304(f), 4.125(a) (2003).

It is noted that during the pendency of this appeal, 
regulations pertaining to service connection for PTSD were 
amended.  For purposes of this case, the regulations prior to 
March 7, 1997, 38 C.F.R. § 3.304(f) required that the medical 
evidence establish "a clear diagnosis of the condition."  
The regulations were amended to require the use of the Fourth 
Edition of the DSM (DSM-IV) in evaluating mental disorders.  
See Fed. Reg. 52695-52702 (1996).  The Board has considered 
these regulations in the outcome of the veteran's appeal.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the  
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give  
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

The veteran claims that he currently has PTSD as a result of 
traumatic experiences in service while working as a hospital 
man.  

As noted, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 
4.125(a) (2003).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38  
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by- 
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65  
Fed. Reg. 6,256-58 (2000).

After carefully reviewing all pertinent evidence in this 
case, the Board finds that the veteran did not engage in 
combat with the enemy.  Service department records show that 
the veteran did not have a combat-related military 
occupational specialty, nor did he receive any military 
citation indicative of combat service, such as the Purple 
Heart Medal or Combat Infantryman Badge.  While the record 
indicates he received a Vietnam Service Medal, with Bronze 
star, that award does not provide any confirmation that he 
personally "engaged in combat with the enemy."  Indeed the 
veteran does not claim that he engaged in combat with the 
enemy, but rather, indicates that he was offshore aboard ship 
when he experienced trauma.  Therefore, the Board determines 
that he did not "engaged in combat with the enemy."

Where, as here, the record does not establish that the 
claimant "engaged in combat with the enemy," his assertions 
of in-service stressors, standing alone, cannot as a matter 
of law provide evidence to establish an event claimed as a 
stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, as a matter of law, "credible 
supporting evidence that the claimed in[-]service event 
actually occurred" cannot be provided by medical opinion 
based on post-service examination.  Moreau v. Brown, 9 Vet. 
App. 389, 394-96 (1996).  The burden is on the claimant to 
provide "credible supporting evidence from any source" that 
the event alleged as the stressor in service occurred.  Cohen 
v. Brown, 10 Vet. App. 128, 147 (1997).

In this case, the Board finds that the Army's report in July 
1999 is consistent with the veteran's stressor statements.  
The Army was able to verify that during the veteran's time 
aboard the Okinawa, in May 1972, that ship transported 
helicopters and troops for participation in combat landing 
operations and search and rescue operations, and that they 
rescued two individuals that were shot down during a strike 
mission over North Vietnam.  On second occasion in May 1972, 
a helicopter was lost over the side of the ship, and the crew 
was recovered.  While they were unable to verify whether the 
veteran assisted a soldier in the operating room who had both 
legs amputated, the Board finds that, the veteran's 
occupational specialty as hospital corpsman, and the fact 
that the Okinawa also conducted search and rescue missions, 
makes it more probable than not that the veteran experienced 
the traumatic in-service stressor of seeing and helping badly 
injured comrades.  The Board finds that there is sufficient 
corroboration of the veteran's claimed stressor.  

In addition to the stressor evidence discussed above, the 
Board notes that the record contains medical evidence showing 
that the veteran currently has PTSD.  Private and VA 
treatment and examination records support this diagnosis.  
The problem here is that the veteran has been diagnosed with 
other disorders as well, and when the RO tried to get 
clarification on the various diagnoses, two of the examiners 
also diagnosed the veteran differently.  While the last VA 
examiner in March 2004 stated that the veteran did not have 
PTSD, that negative opinion does not outweigh the fact that 
the first examiner to review the records after the Army 
submitted verification information, the examiner in November 
2000, diagnosed PTSD.  Subsequent VA treatment records show 
treatment for PTSD.  The April 1999 VA examination, while 
seemingly more thorough because of its length, actually is 
the examination the Board considers insufficient for rating 
purposes because of the "blanks" inserted at the crucial 
analysis.  Although the medical evidence of record is far 
from conclusive, both VA and private examiners have indicated 
that the veteran's PTSD is related to events which occurred 
during his Vietnam service, which is corroborated by 
supporting evidence.  

As noted above, under the benefit-of-the-doubt rule, for the 
veteran to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.  In view of the foregoing, the Board must 
find that service connection for PTSD is warranted.  




ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened.  

The claim for service connection for PTSD is granted. 


	                        
____________________________________________
	CHERYL L. MASON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



